Exhibit 10.3

 

EXHIBIT III

 

KINGPIN HOLDINGS, LLC

2004 UNIT OPTION PLAN

 

ARTICLE I

 

Purpose of Plan

 

The 2004 Unit Option Plan (the “Plan”) of Kingpin Holdings, LLC, a Delaware
limited liability company (together with its direct and indirect subsidiaries,
the “Company”), adopted by the Board of Managers of the Company effective
September 27, 2004, for directors, executives and other key employees of the
Company, and consultants and advisors (as determined by the Board under Rule 701
of the Securities Act), is intended to advance the best interests of the Company
by providing those persons who have a substantial responsibility for its
management and/or growth with additional incentives by allowing them to acquire
an ownership interest in the Company and thereby encouraging them to contribute
to the success of the Company and to remain in its employ or to continue to
provide such services. The availability and offering of unit options under the
Plan also increases the Company’s and its subsidiaries’ ability to attract and
retain individuals of exceptional talent upon whom, in large measure, the
sustained progress, growth, and profitability of the Company depends. The Plan
is a compensatory benefit plan within the meaning of Rule 701 of the Securities
Act and, unless and until the Common Units (as defined herein) are publicly
traded, the issuance of options to purchase Common Units pursuant to the Plan
and the issuance of Common Units pursuant to such options is intended to qualify
for the exemption from registration under the Securities Act provided by Rule
701. Grants of nonqualified or incentive unit options may be made under the
Plan.

 

ARTICLE II

 

Definitions

 

For purposes of the Plan, except where the context clearly indicates otherwise,
the following terms shall have the meanings set forth below:

 

“Affiliate” shall mean, with respect to any Person, any other Person, which,
directly or indirectly, controls, is controlled by, or is under common control
with such Person.

 

“Board” shall mean the Board of Managers of the Company.

 

“Cause” shall be defined to mean (i) the conviction of, or entering a plea or
guilty or nolo contendere to, a felony or a crime involving moral turpitude or
the commission of any other act or omission involving dishonesty, disloyalty, or
fraud with respect to the Company or any of its customers or suppliers, (ii)
conduct tending to bring the Company into substantial public disgrace or
disrepute, (iii) substantial and repeated failure to perform duties as
reasonably directed by the Board or the Participant’s immediate supervisor, (iv)
gross negligence or willful misconduct with respect to the Company, (v) a
material failure to observe policies or standards approved by the Board
regarding employment practices, nondiscrimination and sexual



--------------------------------------------------------------------------------

harassment as the Board may address in writing from time to time, (vi) any
material breach of any agreement pursuant to which the Participant’s Options
were granted or pursuant to which Participant purchased equity from the Company,
or (vii) any material breach of the Participant’s written employment agreement,
if any, with the Company or agreement under which Participant provides services
(including service as a director, advisor or consultant under Section 701 of the
Securities Act) to the Company, if any. Notwithstanding the foregoing, in the
case of clauses (iii) through (vi) above, the Company must give written notice
to the Participant of the act or acts constituting Cause and such acts shall not
be deemed to constitute Cause if they are of such a nature that substantially
all detriment otherwise resulting to the Company and its Subsidiaries can be
cured to the Board’s reasonable satisfaction by action which the Participant
causes to be taken within 30 days following written notice from the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.

 

“Committee” shall mean the Compensation Committee of the Board which has been
designated by the Board to administer the Plan and any successor committee
composed of two or more board members as appointed from time to time to serve by
the Board.

 

“Common Units” shall mean the Company’s common units, and any other shares into
which such stock may be changed by reason of a recapitalization, reorganization,
merger, consolidation, or any other change in the corporate structure or capital
stock of the Company.

 

“Company” shall mean Kingpin Holdings, LLC, a Delaware limited liability
company, and (except to the extent the context requires otherwise) all
subsidiaries of the Company, as such term is defined in Section 424(f) of the
Code.

 

“Disability” shall mean a Participant’s inability (as determined by the Board)
due to documented illness, accident, injury, physical or mental incapacity, or
other disability, to carry out effectively a Participant’s duties and
obligations to the Company and its subsidiaries for any period of 180
consecutive days and a Participant’s return to his or her duties for periods of
15 days or less shall not interrupt such 180 day period.

 

“Expiration Date” shall have the meaning set forth in Article VI.

 

“Fair Market Value” of Common Units shall mean the composite closing price of
the sales of such Common Units on the securities exchanges on which Common Units
may at the time be listed (as reported in The Wall Street Journal), or, if there
have been no sales on any such exchange on any day, the average of the highest
bid and lowest asked prices on all such exchanges at the end of such day, or, if
Common Units are not so listed, the closing price (or last price, if applicable)
of sales of Common Units on The Nasdaq Stock Market (as reported in The Wall
Street Journal), or if such Common Units are not quoted in The Nasdaq Stock
Market but are traded over-the-counter, the average of the highest bid and
lowest asked prices on such day in the over-the-counter market as reported by
the National Quotation Bureau Incorporated, or any similar successor
organization, in each such case averaged over a period of 21 days consisting of
the day as of which the Fair Market Value is being determined and the 20
consecutive business days prior to such day. If at any time Common Units are not
listed on any securities exchange,



--------------------------------------------------------------------------------

quoted in The Nasdaq Stock Market, or quoted in the over-the-counter market, the
“Fair Market Value” of Common Units shall mean the fair market value of such
Common Units as determined by the Board reasonably and in good faith on an
enterprise basis, taking into account all relevant factors determinative of
value (including the lack of liquidity of Common Units due to the Company’s
status as a privately held corporation, but without regard to any discounts for
minority interests), using valuation techniques then prevailing in the
securities industry (e.g., discounted cash flows and comparable companies) and
assuming full disclosure of all relevant information.

 

“Incentive Unit Option” shall have the meaning set forth in Article V.

 

“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction, does not own in excess of 5% of the Company’s Common
Units on a fully diluted basis, who is not an Affiliate of such 5% owner of the
Company’s Common Units, and who is not the spouse or descendant (by birth or
adoption) of any such 5% owner of the Company’s Common Units.

 

“Nonqualified Unit Option” shall have the meaning set forth in Article V.

 

“Option Agreement” shall have the meaning set forth in Article VI.

 

“Options” shall have the meaning set forth in Article IV.

 

“Participant” shall mean any director, executive or other key employee of the
Company or any consultant or advisor of the Company (as defined in Rule 701 of
the Securities Act) who has been selected to participate in the Plan by the
Committee or the Board.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, and a governmental entity or any department,
agency, or political subdivision thereof.

 

“Plan” shall have the meaning set forth in Article I.

 

“Public Offering” means the sale in an underwritten public offering registered
under the Securities Act of the Company’s Common Units as approved by the Board
or the Investors.

 

“Sale of the Company” shall mean the sale of the Company to an Independent Third
Party or group of Independent Third Parties in any transaction or series of
transactions pursuant to which such party or parties acquire (i) capital stock
of the Company possessing the voting power under normal circumstances to elect a
majority of the Board (whether by merger, consolidation, reorganization,
combination, sale or transfer of the Company’s capital stock, shareholder or
voting agreement, proxy, power of attorney or otherwise) or (ii) all or
substantially all of the Company’s assets determined on a consolidated basis;
provided, that a Sale of the Company shall not include a Public Offering.

 

“Securities Act” shall mean the Securities Act of 1933 and the rules and
regulations promulgated thereunder, as amended, and any successor statute.



--------------------------------------------------------------------------------

“Units” shall have the meaning set forth in Article IV.

 

ARTICLE III

 

Administration

 

The Board shall administer the Plan; provided that, by resolution of the Board,
the Board may delegate to the Committee specific authority and duties with
respect to the Plan. References to the “Committee” in the Plan shall refer to
the Board except where the Board has delegated authority or duties to the
Committee. Subject to the limitations of the Plan, the Committee shall have the
sole and complete authority to: (i) select Participants, (ii) grant Options (as
defined in Article IV below) to Participants in such forms and amounts as it
shall determine, (iii) impose such limitations, restrictions, and conditions
upon such Options as it shall deem appropriate, (iv) interpret the Plan and
adopt, amend, and rescind administrative guidelines and other rules and
regulations relating to the Plan, (v) correct any defect or omission or
reconcile any inconsistency in the Plan or in any Option granted hereunder, and
(vi) make all other determinations and take all other actions necessary or
advisable for the implementation and administration of the Plan, subject to such
limitations as may be imposed by the Code on the grant of Incentive Unit Options
or other applicable law. The Committee’s determinations on matters within its
authority shall be conclusive and binding upon the Participants, the Company,
and all other Persons. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with applicable federal and state laws and rules and regulations promulgated
pursuant thereto. No member of the Committee and no officer of the Company shall
be liable for any action taken or omitted to be taken by such member, by any
other member of the Committee, or by any officer of the Company in connection
with the performance of duties under the Plan, except for such Person’s own
willful misconduct or as expressly provided by statute. All expenses associated
with the administration of the Plan shall be borne by the Company. The Committee
may, as approved by the Board and to the extent permissible by law, delegate any
of its authority hereunder to such Persons as it deems appropriate.

 

ARTICLE IV

 

Limitation on Aggregate Units

 

The number of Common Units with respect to which options may be granted under
the Plan (the “Options”) and which may be issued upon the exercise thereof shall
not exceed, in the aggregate, 1,094,595 Common Units (the “Units”); provided
that the type and the aggregate number of Units which may be subject to Options
shall be subject to adjustment in accordance with the provisions of Section 6.9
below, and further provided that to the extent any Options expire unexercised or
are canceled, terminated, or forfeited in any manner without the issuance of
Common Units thereunder, such Units shall again be available under the Plan. The
Units available under the Plan may be either authorized and unissued units,
treasury units, or a combination thereof, as the Committee shall determine.



--------------------------------------------------------------------------------

ARTICLE V

 

Awards

 

5.1 Options. The Committee may grant Options to Participants in accordance with
this Article V.

 

5.2 Form of Option. Options granted under the Plan shall be presumed to be
nonqualified unit options (the “Nonqualified Unit Options”) and are not intended
to be incentive unit options within the meaning of Section 422A of the Code or
any successor provision (“Incentive Unit Options”) unless clearly indicated by
the Committee in the Option Agreement. The Committee may grant Incentive Unit
Options only to eligible employees of the Company. It is the Company’s intent
that Nonqualified Unit Options granted under the Plan not be classified as
Incentive Unit Options, that Incentive Unit Options be consistent with and
contain or be deemed to contain all provisions required under Section 422 of the
Code and any successor thereto, and that any ambiguities in construction be
interpreted in order to effectuate such intent. If an Incentive Unit Option
granted under the Plan does not qualify as such for any reason, then to the
extent of such nonqualification, the unit option represented thereby shall be
regarded as a Nonqualified Unit Option duly granted under the Plan, provided
that such unit option otherwise meets the Plan’s requirements for Nonqualified
Unit Options.

 

5.3 Exercise Price. The option exercise price per share of Common Units shall be
fixed by the Committee on the date of grant and, in the case of the grant of any
Incentive Unit Option, the exercise price may not be less than 100% of the Fair
Market Value of a share of Common Units as of the date of grant of the option,
and, in the case of the grant of any Unit option to a Participant who, at the
time of the grant, owns more than 10% of the total combined voting power of all
classes of stock of the Company, the exercise price may not be less that 110% of
the Fair Market Value of a share of Common Units as of the date of grant of the
option, in each case unless otherwise permitted by Section 422 of the Code.

 

5.4 Exercisability. Options shall be exercisable at such time or times as the
Committee shall determine at or subsequent to grant.

 

5.5 Payment of Exercise Price. Options shall be exercised in whole or in part by
written notice to the Company (to the attention of the Company’s Secretary)
accompanied by payment in full of the option exercise price. Payment of the
option exercise price shall be made in cash (including check, bank draft, or
money order).

 

5.6 Terms of Options. The term during which each Option may be exercised shall
be determined by the Committee, but, except as otherwise provided herein, in no
event shall an Option be exercisable in whole or in part, in the case of a
Nonqualified Unit Option or an Incentive Unit Option (other than as described
below), more than ten years from the date it is granted or, in the case of an
Incentive Unit Option granted to an employee who at the time of the grant owns
more than 10% of the total combined voting power of all classes of stock of the
Company, if required by the Code, more than five years from the date it is
granted. All rights to purchase Units pursuant to an Option shall, unless sooner
terminated, expire at the date designated by the Committee. The Committee shall
determine the date on which each Option



--------------------------------------------------------------------------------

shall become exercisable and may provide that an Option shall become exercisable
in installments. The Units constituting each installment may be purchased in
whole or in part at any time after such installment becomes exercisable, subject
to such minimum exercise requirements as may be designated by the Committee.
Unless otherwise provided herein or in the Option Agreement, a Participant may
exercise an Option only if he or she is, and has continuously since the date the
Option was granted, been a director, officer, or employee of or performed other
services for the Company (including service as a director, advisor or consultant
under Section 701 of the Securities Act). Prior to the exercise of an Option and
delivery of the Units represented thereby, the Participant shall have no rights
as an equityholder with respect to any Units covered by such outstanding option
(including any dividend or voting rights).

 

ARTICLE VI

 

General Provisions

 

6.1 Conditions and Limitations on Exercise. Options may be made exercisable in
one or more installments, upon the happening of certain events, upon the passage
of a specified period of time, upon the fulfillment of certain conditions, or
upon the achievement by the Company of certain performance goals, as the
Committee shall decide in each case when the Options are granted.

 

6.2 Sale of the Company. In the event of a Sale of the Company, the Committee
may (i) terminate any vested Options without payment of any kind provided that
each Participant shall first be given notice of such termination and at least 15
days to exercise all vested Options that are to be so terminated; (ii) terminate
any unvested Options without payment or notice of any kind; (iii) terminate any
vested Options for a cash payment equal to the excess of the Fair Market Value
per Common Share (measured as of the date of such Sale of the Company) over such
Option’s exercise price multiplied by the number of Options to be terminated; or
(iv) immediately vest any unvested Options, causing such Options to become
immediately exercisable.

 

6.3 Organic Change. Except as otherwise provided in the Plan, any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Company’s assets, or other transaction which
is effected in such a way that holders of Common Units are entitled to receive
(either directly or upon subsequent liquidation) stock, securities, or assets
with respect to or in exchange for Common Units is referred to herein as an
“Organic Change.” Except as otherwise provided in the Plan or in the Option
Agreement, and unless such Options are terminated in accordance with Section 6.2
above, after the consummation of any Organic Change, each Participant holding
Options shall thereafter have the right to acquire and receive upon exercise
thereof, rather than the Common Units immediately theretofore acquirable and
receivable upon exercise of such Participant’s Options, such shares of stock,
securities, or assets as may be issued or payable with respect to or in exchange
for the number of Common Units immediately theretofore acquirable and receivable
upon exercise of such Participant’s Options had such Organic Change not taken
place. Except as otherwise provided in the Plan, in any such case, the Company
shall make appropriate provision with respect to such Participant’s rights and
interests to insure that the provisions hereof (including this Section 6.3)
shall thereafter be applicable to the Options (including, in the case of any
such



--------------------------------------------------------------------------------

Organic Change in which the successor entity or purchasing entity is other than
the Company, an immediate adjustment of the exercise price to the value for the
Common Units reflected by the terms of such Organic Change and a corresponding
immediate adjustment in the number of Common Units acquirable and receivable
upon exercise of the Options, if the value so reflected is less than the Fair
Market Value of the Common Units in effect immediately before such Organic
Change).

 

6.4 Written Agreement. Each Option granted hereunder to a Participant shall be
embodied in a written agreement (an “Option Agreement”) which shall be signed by
the Participant and by the President and Chief Operating Officer, the Chief
Financial Officer or any other officer of the Company for and in the name and on
behalf of the Company and shall be subject to the terms and conditions of the
Plan prescribed in the Option Agreement.

 

6.5 Listing, Registration, and Compliance with Laws and Regulations. Options
shall be subject to the requirement that, if at any time the Committee shall
determine, in its discretion, that the listing, registration, or qualification
of the units subject to the Options upon any securities exchange or under any
state or federal securities or other law or regulation, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition to or in connection with the granting of the Options or the issuance
or purchase of shares thereunder, then no Options may be granted or exercised,
in whole or in part, unless such listing, registration, qualification, consent,
or approval shall have been effected or obtained free of any conditions not
acceptable to the Committee. The holders of such Options shall supply the
Company with such certificates, representations, and information as the Company
shall request and shall otherwise cooperate with the Company in obtaining such
listing, registration, qualification, consent, or approval. In the case of
officers and other Persons subject to Section 16(b) of the Securities Exchange
Act of 1934, as amended, the Committee may at any time impose any limitations
upon the exercise of an Option that, in the Committee’s discretion, are
necessary or desirable in order to comply with such Section 16(b) and the rules
and regulations thereunder. If the Company, as part of an offering of securities
or otherwise, finds it desirable because of federal or state regulatory
requirements to reduce the period during which any Options may be exercised,
then the Committee, may, in its discretion and without the Participant’s
consent, so reduce such period on not less than 15 days written notice to the
holders thereof.

 

6.6 Nontransferability. Options may not be transferred other than by will or the
laws of descent and distribution and, during the lifetime of the Participant,
may be exercised only by such Participant (or his legal guardian or legal
representative). In the event of the death of a Participant, exercise of Options
granted hereunder shall be made only:

 

(i) by the executor or administrator of the estate of the deceased Participant
or the Person or Persons to whom the deceased Participant’s rights under the
Option shall pass by will or the laws of descent and distribution; and

 

(ii) to the extent that the deceased Participant was entitled thereto at the
date of his death, unless otherwise provided by the Committee in such
Participant’s Option Agreement.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Participant may transfer any or all of his
vested Options to his spouse, any natural and adopted descendants or any trust
or limited partnership solely for the benefit of such Participant’s spouse and
descendants.

 

6.7 Expiration of Options.

 

(a) Normal Expiration. In no event shall any part of any Option be exercisable
after the date of expiration thereof (the “Expiration Date”), as determined by
the Committee pursuant to Section 5.6 above.

 

(b) Early Expiration Upon Termination of Employment or Services. Except as
otherwise provided by the Committee in the Option Agreement, any portion of a
Participant’s Option that was not vested and exercisable on the date of the
termination of such Participant’s employment or services (including service as a
director, advisor or consultant under Section 701 of the Securities Act) shall
expire and be forfeited as of such date, and any portion of a Participant’s
Option that was vested and exercisable on the date of the termination of such
Participant’s employment or services (including service as a director, advisor
or consultant under Section 701 of the Securities Act) shall expire and be
forfeited as of such date, except that: (i) if any Participant dies or becomes
subject to any Disability, such Participant’s Option shall expire 180 days after
the date of his death or Disability, but in no event after the Expiration Date,
(ii) if any Participant retires or ceases such services (with the approval of
the Board), his Option shall expire 90 days after the date of his retirement or
cessation of services, but in no event after the Expiration Date, and (iii) if
any Participant is discharged other than for Cause, such Participant’s Option
shall expire 30 days after the date of his discharge, but in each case in no
event after the Expiration Date.

 

(c) Deferred Expiration Date. Notwithstanding anything in the Plan to the
contrary, if, on the date on which a Participant’s Option is scheduled to expire
due to the termination of Participant’s employment or service (including service
as a director, advisor or consultant under Section 701 of the Securities Act)
without Cause or due to the death or Disability of a Participant, the
Participant is subject to a prohibition (either in connection with an
underwritten public offering or pursuant to a Company-imposed blackout period
designed to prevent trading on the basis of non-public information) against the
resale of the Common Units that would be acquired upon exercise of the Option,
the expiration of the Option shall be deferred to the earlier of the ninetieth
day after the lifting of such prohibition or the tenth anniversary of the date
the Option was granted.

 

6.8 Withholding of Taxes. The Company shall be entitled, if necessary or
desirable, to withhold from any Participant, from any amounts due and payable by
the Company to such Participant (or secure payment from such Participant in lieu
of withholding), the amount of any withholding or other tax due from the Company
with respect to any Units issuable under the Options, and the Company may defer
the exercise of the Options or the issuance of the Units thereunder unless
indemnified to its satisfaction.

 

6.9 Adjustments. In the event of a reorganization, recapitalization, unit or
stock dividend, or unit or stock split, combination or other reclassification
affecting the Common Units, the Board or the Committee shall, in order to
prevent the dilution or enlargement of rights



--------------------------------------------------------------------------------

under outstanding Options, make such adjustments in the number and type of
shares authorized by the Plan, the number and type of units or shares covered by
outstanding Options, and the exercise prices specified therein as may be
determined to be appropriate and equitable.

 

6.10 Rights of Participants. Nothing in the Plan or in any Option Agreement
shall interfere with or limit in any way the right of the Company to terminate
any Participant’s employment or services which a Participant provides to the
Company (including service as a director, advisor or consultant under Section
701 of the Securities Act) at any time (with or without Cause), nor confer upon
any Participant any right to continue in the employ of the Company or to provide
services (including service as a director, advisor or consultant under Section
701 of the Securities Act) to the Company for any period of time or to continue
his present (or any other) rate of compensation or other remuneration, and
except as otherwise provided under the Plan or by the Committee in the Option
Agreement, in the event of any Participant’s termination of employment or
services (including service as a director, advisor or consultant under Section
701 of the Securities Act) (including, but not limited to, the termination by
the Company without Cause) any portion of such Participant’s Option that was not
previously vested and exercisable shall expire and be forfeited as of the date
of such termination. No employee or service provider to the Company, including
directors, advisors and consultants, shall have a right to be selected as a
Participant or, having been so selected, to be selected again as a Participant.

 

6.11 Amendment, Suspension, and Termination of Plan. The Board or the Committee
may suspend or terminate the Plan or any portion thereof at any time and may
amend it from time to time in such respects as the Board or the Committee may
deem advisable; provided that no such amendment shall be made without
equityholder approval to the extent such approval is required by law, agreement,
or the rules of any exchange upon which the Common Units are listed, and no such
amendment, suspension, or termination shall impair the rights of Participants
under outstanding Options without the consent of the Participants affected
thereby. No Options shall be granted hereunder after the tenth anniversary of
the adoption of the Plan.

 

6.12 Amendment, Modification, and Cancellation of Outstanding Options. The
Committee may amend or modify any Option in any manner to the extent that the
Committee would have had the authority under the Plan initially to grant such
Option; provided that no such amendment or modification shall impair the rights
of any Participant under any Option in a manner not contemplated hereby without
the consent of such Participant adversely affected thereby. With the
Participant’s consent or as otherwise contemplated hereby, the Committee may
cancel any Option and issue a new Option to such Participant.

 

6.13 Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee, the members of the Board
and the Committee shall be indemnified by the Company against all costs and
expenses reasonably incurred by them in connection with any action, suit, or
proceeding to which they or any of them may be party by reason of any action
taken or failure to act under or in connection with the Plan or any Option
granted thereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit, or proceeding; provided that any such Committee member shall be entitled
to the indemnification rights set forth in this Section 6.13



--------------------------------------------------------------------------------

only if such member has acted in good faith and in a manner that such member
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe that such conduct was unlawful; and further provided that upon the
institution of any such action, suit, or proceeding a Committee member shall
give the Company written notice thereof and an opportunity, at its own expense,
to handle and defend the same before such Committee member undertakes to handle
and defend it on his own behalf.

 

*    *    *    *